DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  to redirect light away from an image path as a result of scattering”. This additional function for the “stereo polarization modulator” is not supported by the original disclosure.

Claims 1, 11, 12, 21, 22 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 recite the limitation "the portion of the imaged light" in lines 12 and 9 respectively. There is insufficient antecedent basis for this limitation in the claims.

Claim 11 recite “wherein the stereo polarization modulator further comprises a polarizing element positionable in an optical path of the image light, the polarizing element being configured to separate image light into light of a first polarization state that is directed towards the stereo polarization modulator”. This necessarily suggest (i.e. since the polarizing element is part of the “stereo polarization modulator”) the “polarizing element” is able to pass “light of a first polarization state” and redirect the same “light of a first polarization state” onto itself. Assuming such function was possible, this also necessary suggest the “light of a first polarization state” will be trapped in a loop where the “light of a first polarization state” is redirected to the “the stereo polarization modulator further comprises a polarizing element positionable in an optical path of the image light” indefinitely. Method claim 21 recite similar subject matter and suffer the same deficiencies as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 11-14 and 20-22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kurashige Makio [US 20160150225 A1] in view of Tadic-Galeb, Biljana et al. [US 20010013977 A1].
Regarding claim 1, Makio teaches:
1. (Currently Amended) A stereo projection system for projecting left-eye images and right-eye images (i.e. FIG. 1 is a diagram illustrating an embodiment of the present invention and showing a schematic construction of a projector and a projection display device- ¶0019), the stereo projection system comprising;
a spatial light modulator device configured to modulate incident light to produce image light (i.e. the spatial light modulator 30 is to be illuminated by the illumination device 40- ¶0029, fig. 1); 
a stereo polarization modulator (i.e. a polarization control means 70- ¶0029) to alternately encode the image light as imaged light (i.e. in a time-divisional manner- ¶0030) that includes left-eye image light (i.e. a first modulated image- ¶0030) and right-eye image (i.e. a second modulated image- ¶0030) light (i.e. Control of light to be projected onto the screen 15 is performed on image light that forms a modulated image by the polarization control means 70 disposed downstream of the spatial light modulator 30- ¶0030), 
imaging optics (i.e. an optical projection system 25- ¶0029) to project images using the left-eye image light and the right-eye image light (i.e. The modulated image thus obtained is finally projected by the optical projection system 25 onto the screen 15- ¶0042), the stereo polarization modulator being positioned between the spatial light modulator device and the imaging optics (i.e. an optical projection system 25 disposed in a light path from the polarization control means 70 to the screen 15- ¶0029). 
However, Makio does not teach explicitly:
to redirect light away from an image path as a result of scattering;
the imaging optics including an aperture that is configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo by absorbing the portion of the imaged light scattered by the stereo polarization modulator.
In the same field of endeavor, Biljana teaches:
to redirect light away from an image path as a result of scattering (i.e. diffractive and/or other out-of-angle light- ¶0036);
the imaging optics including an aperture that is configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system by absorbing the portion of the imaged light scattered by the stereo polarization modulator (i.e. A remote aperture stop 33 is located near the lens element 24 between the reflecting linear polarizer 32 and the lens element 24, as shown in FIGS. 2 and 3. By positioning the aperture stop 33 remotely from the polarizer 32 (i.e., by it being an accessible aperture stop), diffractive and/or other out-of-angle light can effectively be blocked from images… The aperture stop 33 can be designed to be very close to (i.e., proximate to or just outside) the lens 24. In certain embodiments, a filter can be positioned in the aperture stop 33 to filter image light passing through, as will be appreciated by those skilled in the art having the benefit of the present disclosure. - ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko with the teachings of Biljana to improve contrast by pupil apodization for contrast enhancement and/or other needs (Biljana -¶0036).

Regarding claim 2, Makio and Biljana teach all the limitations of claim 1.
However, Makio does not teach explicitly:
wherein the aperture is defined by a housing that is configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system by angularly filtering the portion of the imaged light scattered by the stereo polarization modulator.  

wherein the aperture is defined by a housing that is configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system by angularly filtering the portion of the imaged light scattered by the stereo polarization modulator (i.e. The modulated image thus obtained is finally projected by the optical projection system 25 onto the screen 15- ¶0042), the stereo polarization modulator being positioned between the spatial light modulator device and the imaging optics (i.e. an optical projection system 25 disposed in a light path from the polarization control means 70 to the screen 15- ¶0029).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko with the teachings of Biljana to improve contrast by pupil apodization for contrast enhancement and/or other needs (Biljana -¶0036).

Regarding claim 8, Makio and Biljana teach all the limitations of claim 1.
However, Makio does not teach explicitly:
wherein the imaging optics include a projection lens..  
In the same field of endeavor, Biljana teaches:
wherein the imaging optics include a projection lens (i.e. a projection lens 12 having a first or front lens unit 14 and a second or back lens unit 16- ¶0034).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko with the teachings of Biljana to improve contrast by pupil apodization for contrast enhancement and/or other needs (Biljana -¶0036).

Regarding claim 9, Makio and Biljana teach all the limitations of claim 8.
However, Makio does not teach explicitly:

In the same field of endeavor, Biljana teaches: 
wherein the imaging optics further include relay optics (i.e. The lens elements 18, 20, 22, 24, and 26- ¶0034) configured to provide an intermediate image prior to the projection lens, the projection lens being configured to re-image the intermediate image (i.e. the lens elements 28 and 30- ¶0034).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko with the teachings of Biljana to improve contrast by pupil apodization for contrast enhancement and/or other needs (Biljana -¶0036).

Regarding claim 11, Makio and Biljana teach all the limitations of claim 1 and Makio further teaches:
wherein the stereo polarization modulator further comprises a polarizing element positionable in an optical path of the image light (i.e. the polarization control means 70 comprise a first polarization control element 71 disposed in the first control region CZ1- ¶0046), the polarizing element being configured to separate image light into light of a first polarization state (i.e. becomes left-handed circularly-polarized light (whose circling direction is counterclockwise) as a first polarization component- ¶0048) that is directed towards the stereo polarization modulator and light of a second polarization state that is not directed towards the stereo polarization modulator (i.e. while the light L42, which has traveled to the second control region CZ2 of the polarization control means 70 via the second region Z2 of the optical element 50, becomes right-handed circularly-polarized light (whose circling direction is clockwise) as a second polarization component which differs from the first polarization component- ¶0048).


	wherein the polarizing element is configured to direct the light of the second polarization state along a second optical path to a second stereo polarization modulator and a second set of imaging optics, wherein the second stereo polarization modulator is positionable in a further optical path relative to a physical aperture stop of the second set of imaging optics (i.e. while the light L42, which has traveled to the second control region CZ2 of the polarization control means 70 via the second region Z2 of the optical element 50, becomes right-handed circularly-polarized light (whose circling direction is clockwise) as a second polarization component which differs from the first polarization component- ¶0048).  

Regarding claim 13, method claim 13 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 14, method claim 14 corresponds to apparatus claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 20, method claim 20 corresponds to apparatus claim 9, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 21, method claim 21 corresponds to apparatus claim 11, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 22, method claim 22 corresponds to apparatus claim 12, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 3-5 and 15-17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kurashige Makio [US 20160150225 A1] in view of Tadic-Galeb, Biljana et al. [US 20010013977 A1] and further in view of Ueyama Kenji [US 20020167652 A1].
Regarding claim 3, Makio and Biljana teach all the limitations of claim 1.
However, Makio and Biljana do not teach explicitly:
wherein the imaging optics is telecentric optics with the aperture defined by a housing configured to preventU.S. Patent Appl. No. 16/071,136 the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system.  
In the same field of endeavor, Kenji teaches:
wherein the imaging optics (i.e. an imaging optical instrument- ¶0022) is telecentric optics (i.e. a two-sided telecentric optical system 6- fig. 1& 3) with the aperture (i.e. an aperture stop 7- fig. 1& 3) defined by a housing (i.e. lens barrel 3- fig. 1& 3) configured to preventU.S. Patent Appl. No. 16/071,136 the portion of the imaged light (i.e. the parts that should be intercepted (i.e. the parts that should not contribute to image formation) are refracted by the refracting portion 71 of the aperture stop 7a- ¶0031) scattered by the stereo polarization modulator from being projected by the stereo projection system (i.e. The imaging optical instrument includes a lens barrel 3 having a lens 4 disposed adjacent an entrance end of the lens barrel 3 and a lens 5 disposed adjacent an exit end of the lens barrel 3 to act as a two-sided telecentric optical system 6, and an aperture stop 7- ¶0023, fig. 1 and 3).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Kenji to record an image without being affected by the light reaching the areas around the imaging point without forming images and without being condensed (Kenji- ¶0031).

Regarding claim 4, Makio and Biljana teach all the limitations of claim 1.

wherein the imaging optics includes lens elements and is mounted in a housing that has a surface between the lens elements, the surface being configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system by trapping the portion of the imaged light between the lens elements.  
In the same field of endeavor, Kenji teaches:
wherein the imaging optics includes lens elements and is mounted in a housing (i.e. lens barrel 3- figs. 1 &3) that has a surface between the lens elements (i.e. lenses 4 and 5- figs. 1 & 2), the surface being configured to prevent the portion of the imaged light scattered by the stereo polarization modulator from being projected by the stereo projection system by trapping the portion of the imaged light between the lens elements (i.e. an aperture stop 7- figs. 1 &3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Kenji to record an image without being affected by the light reaching the areas around the imaging point without forming images and without being condensed (Kenji- ¶0031).

Regarding claim 5, Makio, Biljana and Kenji teach all the limitations of claim 4.
However, Makio and Biljana do not teach explicitly:
wherein the surface is configured to trap the portion of the imaged light between the lens elements by absorbing the portion of the imaged light by being coated with a light absorbing material, textured, or configured with baffles.  
In the same field of endeavor, Kenji teaches:
wherein the surface is configured to trap the portion of the imaged light between the lens elements by absorbing the portion of the imaged light by being coated with a light absorbing (i.e. Thus, when the aperture stop 7b obtained by drilling a cone prism is used, variations in the incident angle and exit angle may be reduced. This facilitates optimization of an antireflection coating usually applied to this type of optical element, and assures an improved antireflection effect. Consequently, heat generation adjacent the aperture stop 7b may be more effectively suppressed than where the foregoing aperture stop 7a is used- ¶0038), textured, or configured with baffles. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Kenji to record an image without being affected by the light reaching the areas around the imaging point without forming images and without being condensed (Kenji- ¶0031).

Regarding claim 15, method claim 15 corresponds to apparatus claim 3, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 16, method claim 16 corresponds to apparatus claim 4, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 17, method claim 17 corresponds to apparatus claim 5, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 6, 7, 18 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kurashige Makio [US 20160150225 A1] in view of Tadic-Galeb, Biljana et al. [US 20010013977 A1] and further in view of Magarill Simon et al. [US 20030007105 A1].
Regarding claim 6, Makio and Biljana teach all the limitations of claim 1.
However, Makio and Biljana do not teach explicitly:
wherein the stereo polarization modulator is tiltable relative to a local optical axis.  

wherein the stereo polarization modulator is tiltable relative to a local optical axis (i.e. A tilted polarization splitter (13) for use with a projection lens (15) and a light modulating panel (11) is provided.).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Simon to reduce astigmatism effect (Simon- ¶0031-0032). 

Regarding claim 7, Makio and Biljana teach all the limitations of claim 1.
However, Makio and Biljana do not teach explicitly:
wherein the stereo polarization modulator is positionable in an optical path prior to the imaging optics and external to a depth of focus of the imaging optics.  
In the same field of endeavor, Simon teaches:
wherein the stereo polarization modulator is positionable in an optical path prior to the imaging optics and external to a depth of focus of the imaging optics (i.e. a tilted polarization splitter (e.g., a wire grid polarizer) is used between an illumination system and a pixelized panel which comprises a substrate having a thickness such that the astigmatism introduced by the substrate at its tilted angle (e.g., 45 degrees) is less than or equal to the depth of focus in imager space of the projection lens used to image the pixelized panel onto, for example, a screen- ¶0036).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Simon to reduce astigmatism effect (Simon- ¶0031-0032). 

Regarding claim 18, method claim 18 corresponds to apparatus claim 6, and therefore is also rejected for the same reasons of obviousness as listed above.


Claim 10 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kurashige Makio [US 20160150225 A1] in view of Tadic-Galeb, Biljana et al. [US 20010013977 A1] and further in view of Gross Kenneth P. et al.[US 20030103194 A1].
Regarding claim 10, Makio and Biljana teach all the limitations of claim 1.
However, Makio and Biljana do not teach explicitly:
wherein the relay optics include an Offner relay.  
In the same field of endeavor, Gross teaches:
wherein the relay optics include an Offner relay (i.e. optical relay system including the modified Offner relay type device- ¶0017).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Maiko and Biljana with the teachings of Gross to generate a real three-color image and also serves as a Schlieren type filter to select appropriate grating light valve device states suitable for high contrast image projection (Gross- ¶0017).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488